Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed November 2, 2022 in reply to the Non-final Office Action mailed May 3, 2022. Claims 1-27, 37, 41, 44, and 47 have been canceled; and no claims have been amended or newly added. Claim 42 has been withdrawn. Claims 28-36, 38-40, 43, 45, and 46 are under examination. 
Obviousness Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992, in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369). 
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan and citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid; the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, and is at least partially coated with the triprotic acid; the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992 disclose a wound care device comprising e.g. chitosan in the form of e.g. granules covered with e.g. at least one organic acid. 
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Although the claims at issue are not identical, they are not patentably distinct from each other because i) the specification provides that by chitosan is meant e.g. chitosan with a degree of deacetylation of more than 75% and a viscosity up to 1000 cps (i.e. can be greater than 150 cps), ii) the specification provides that by “acid” is meant e.g. any organic acid capable of forming a chitosan salt, and iii) a wound care device comprising chitosan and at least one acid is meant the acid is present e.g. in an amount of 20-55% of the chitosan, and thus the chitosan:acid ratio can be “at least” 2:1.
Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
II. Claims 28-30, 32-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,691 (Patented April 13, 2021). 
Applicant’s elected subject matter is directed to a solid composition comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-18 of U.S. Patent No. 10,973,691 disclose a solid composition comprising a first component, e.g. chitosan, in the form of fibers, at least partially coated with at least one triprotic acid and a solubilizing acid; wherein the composition can further comprise pharmaceutical agents, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid can be citric acid and is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are open to the further inclusion of a solubilizing acid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-36, 38-40, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (British Patent Application Pub. No. GB 201220076D0, published December 19, 2012, from British Patent Application No. GB 1220076.2), in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369).
***For the convenience of paragraph numbers, Darby et al. citations refer to U.S. Patent Application Pub. No. 2015/0297414, which claims foreign priority to GB 1220076.2.
Applicant Claims
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt with fluid absorbent and gelling properties , and which can further comprise e.g. pharmaceutical agents; wherein the composition can be insoluble in physiological fluid and can be in any known form, e.g. granules; the chitosan typically has a degree of deacetylation of more than 75% and a viscosity e.g. 40-200 cps; and the acid can be e.g. a triprotic acid and is present in an amount of e.g. 20-55% of the chitosan, and thus the chitosan:(triprotic) acid ratio can be “at least” 2:1 (abstract; paragraphs 0007, 0014, 0020, 0021, 0023, 0026, 0029, 0032, 0033, 0073, 0075, 0078, 0095, 0098, 0100).
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)’
Darby et al. do not explicitly disclose that the acid is citric acid. This deficiency is cured by the teachings of Gregory et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Darby et al. and Gregory et al., outlined supra, to devise Applicant’s presently claimed composition. 
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt; wherein the chitosan typically has a degree of deacetylation of more than 75%; the chitosan:(triprotic) acid ratio can be “at least” 2:1; and the wound care composition can be in the form of granules, is insoluble in physiological fluid, and exhibits enhanced fluid absorbancy and improved structural integrity. Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the Darby et al. wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will exhibit enhanced fluid absorbancy and improved structural integrity, and will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive:
i) Applicant contends that “as submitted previously and shown in the Applicant’s previously filed test data, the use of citric acid in the compositions of Darby do not result in the formation of a gelling dressing”; moreover, “the skilled person would be taught away from the proposed modification based on the teaching in Gregory” because “Gregrory teaches away from the formation of a gel, since they are said to fail and have adhesive and structural failures”, and thus “consequently it is submitted that the skilled person would not modify the gelling dressing of Darby based on the teaching in Gregory, since Gregory teaches away from the formation of a gelling dressing”. 
The Examiner, however, would like to point out the following:
1. This argument has already been comprehensively addressed in prior Office Actions; see the Office Actions mailed November 18, 2020, December 14, 2021, and May 3, 2022. 
2. Further, the standard is whether one of ordinary skill in the art, in view of the cited prior art, and the general knowledge in the art at the time of filing, could have arrived at the presently claimed subject matter with a reasonable expectation of success. Applicant’s specification, and test data therein, is not the prior art. Moreover, if one of ordinary skill in the art, in view of the cited prior art, had a reasonable expectation of success at the time of filing, and Applicant subsequently provides test data that in fact proves that there is a guaranteed failure, there was still a reasonable expectation of success at the time of filing, and this is still sufficient to preclude patentability. It is noted that in this case, Applicant has not even presented convincing evidence that combining the cited prior art according to the 35 USC 103 rejection at issue here would in fact result in a guaranteed failure. 
ii) Applicant contends, regarding the “unexpected results in the PCT application as filed”, that “the Examiner has taken a simplistic view on the mechanistic action of the antimicrobial effect of the triprotic acid and has failed to consider other mechanistic factors such as the chelating ability of the triprotic acid”; and, moreover, “as demonstrated in the specification, the use of a 3% citric acid solution in sample I showed a log 4 reduction against MRSA…however, samples A, C, and D comprising 25% monoprotic acid…only showed a less than log 4 reduction”, and therefore “the antimicrobial effect of the use of citric acid is much greater than the effect from using a monoprotic acid at a much higher hydrogen ion concentration and so it is maintained that the improved antimicrobial effect is greater than expected”. 
The Examiner, however, would like to point out the following:
1. First, Applicant is arguing “unexpected results”, which in the prior response was based on the assertion that “a composition as claimed comprising chitosan fibers coated with 25% citric acid showed a greater than log 4 bacterial kill rate against all microorganisms tested” while “in contrast, chitosan fibers coated with 25% lactic and acetic acid…did not show a log 4 bacterial kill rate against all microorganisms tested”. 
2. In evaluating whether this finding amounts to “unexpected results”, the Office’s position was “no”, and the reason was that there was a simple, scientifically sound explanation immediately apparent to anyone of ordinary skill in the art to explain the findings, i.e. citric acid (i.e. a triprotic acid) provides three times more bacteria killing acid (i.e. hydrogen ions) compared to either lactic acid or acetic acid (i.e. monoprotic acids). This readily explains the superior antimicrobial effect of citric acid compared to lactic acid and acetic acid, and thus the result is simply not “unexpected”. The issue here is whether or not the evidence presented amounts to “unexpected results”, not whether the Office can prove beyond any doubt the actual detailed mechanism(s) underlying the finding presented. 
3. More broadly, with respect to the prior evidence presented, as well as the further evidence Applicant presents here, it is noted that the claims are directed to a composition, not to a method of use, and even less so specifically to a method of killing or inhibiting MRSA. It is well known that organic acids, e.g. such as acetic acid, lactic acid, and citric acid have antimicrobial properties generally. Even more specifically, it was known that citric acid would serve as a suitable antimicrobial agent to include in wound dressings (see e.g. Su et al. Frontiers in Bioengineering and Biotech. 2014; 2: 23 (pages 1-9)). As far as effects against any particular microbe, various studies have shown that one acid is often more effective than others, and the acid most effective against one microbe is not necessarily the acid most effective against another microbe In other words, while Applicant may have data showing that citric acid is somehow more effective than e.g. acetic acid or lactic acid against MRSA, the claims are not limited in any way to treating MRSA. Indeed, acetic acid has been shown to be more effective than citric acid against other types of microbes. So, even if Applicant’s claims were directed to a method of killing microbes, the data is not sufficient to overcome the prima facie case of obviousness. In this case, the claim are directed simply to a composition, not a method, so the data carry even less weight, since the composition need never even be employed to treat microbes. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BROWE/Primary Examiner, Art Unit 1617